department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c o f f ic e o f o f f ic e o f c h ief c o u n sel c h ief c o u n sel number info release date index no date dear commissioner rossotti asked me to respond to your letter to him dated date you are a class member who has a residual share in the settlement fund of the you are concerned about the tax treatment of distributions received from a settlement fund and want to know the status of negotiations with the irs i am sorry but neither i nor any other irs employee can respond to your questions the confidentiality requirements under sec_6103 of the internal_revenue_code code will not allow me to release this information or even confirm or deny whether any negotiations are underway this prohibition on releasing the information applies because negotiations if any also concern the liabilities of other class members and the settlement fund and would constitute return_information of those taxpayers returns and return_information are confidential perhaps a more complete explanation of what constitutes return_information under sec_6103 will be helpful return_information includes a taxpayer’s identity the nature source or amount of his income payments receipts deductions exemptions credits assets liabilities net_worth tax_liability tax withheld deficiencies overassessments or tax_payments whether the taxpayer’s return was is being or will be examined or subject_to other investigation or processing or any other data received by recorded by prepared by furnished to or collected by the secretary on a return or even deciding whether a liability exists or the amount thereof for any person for any_tax sec_6103 because disclosing whether any negotiations are taking place or the status of such negotiations could indicate a decision that tax_liabilities of other class members and the settlement fund may exist such information would fall within the definition of return_information i understand your frustration and i am sorry i cannot assist you i hope the above information will explain why i cannot respond to your questions if you have further questions about return_information please call alfred g kelley irs identification_number at this is not a toll-free number cor-135939-01 sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities office of the division counsel associate chief_counsel tax exempt and government entities
